 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    CHRIS LAVALE WASHINGTON,                          No. 1:18-cv-00368-SKO (HC)
12                         Petitioner,
13            v.                                        ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED
14    C. PFEIFFER, Warden,                              FOR FAILURE TO COMPLY WITH
                                                        A COURT ORDER
15                         Respondent.
                                                        (Doc. 16)
16
                                                        RESPONSE DUE IN TWENTY DAYS
17

18
             Petitioner Chris Lavale Washington is a state prisoner proceeding with a petition for writ of
19
     habeas corpus pursuant to 28 U.S.C. § 2254. On June 5, 2018, this Court granted Petitioner’s
20
     motion for stay and abeyance. The order directed Petitioner to file an initial status report within
21
     thirty (30) days and to file status reports every ninety (90) days thereafter. Although more than
22
     thirty days have elapsed since the Court granted Petitioner’s motion for stay, Petitioner has failed
23
     to file a current status report.
24
             The Court has discretion to impose any and all sanctions authorized by statute or rule or
25
     within the inherent power of the Court, including dismissing the action, based on a petitioner’s
26
     failure to comply with a court order. F.R.Civ.P. 11; Local R. 110.
27

28
                                                        1
 1            Accordingly, the Court hereby orders that:

 2            1.      Within twenty (20) days from the date of service of this order, Petitioner shall file

 3   a written response to the Court, showing cause why the case should not be dismissed for Petitioner’s

 4   failure to obey the Court’s order filed June 5, 2018. Submission of the required status report shall

 5   be deemed compliance with this requirement.

 6            2.      The Clerk of Court shall mail a copy of this order to Petitioner’s address, along with

 7   a copy of the Court’s June 5, 2018 order (Doc. 16).

 8            3.      Petitioner’s failure to comply with this order to show cause will result in the

 9   dismissal of the above-captioned action without further notice.

10
     IT IS SO ORDERED.
11

12   Dated:        October 1, 2018                                  /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
